El Juez Asociado Señor Snydee
emitió la opinión del tribunal.
¿Erró el Tribunal de Contribuciones al resolver que la exención contributiva coneedídale a la peticionaria en 1940 por la Comisión de Servicio Público a tenor con la Ley núm. 94, Leyes de Puerto Rico, 1936 ((1) pág. 495), no incluye los derechos de licencia sobre vehículos de motor?
*426La primera cuestión a determinarse es si tales de-rechos son una contribución. La peticionaria admite que bajo el poder de policía la Legislatura puede proveer para la reglamentación del tránsito y que los derechos cobrados para hacer frente a los gastos de tal reglamentación no son contribuciones. Pero arguye que tales derechos son contri-buciones cuando la renta es el fin primordial y la reglamen-tación es sólo el fin incidental de esos derechos de licencia. Y, según la peticionaria, aquí concurre esta última condi-ción porque (1) las cantidades cobradas — que oscilan entre $500,000 y $1,50”0,000 al año 'desde el 1942 hasta el 1946— exceden en'demasía el costo de la reglamentación; (2) es-tos derechos desde 1937 a la fecha han sido separados en un fondo especial, no para los gastos de reglamentación, sino para la construcción de carreteras con el fin de cumplir con la Ley Federal de Carreteras, 23 U.S.C.A. Sees. 55, 41(a) ;(1) y (3) los gastos de la División de Automóviles del‘Departa-mento del Interior no se han sufragado d§ los derechos de licencia sino de los fondos generales asignados en la Ley General de Presupuesto. .
Los casos en que descansa la peticionaria envuelve la constitucionalidad de las leyes en cuestión. Por diversos motivos, la mayor parte de ellos resuelve que estas leyes se-rían inválidas si proveyeran para el cobro de contribucio-nes y válidas si se aprobaron con la intención de hacer frente a los gastos de la reglamentación. Vernor v. Secretary of State, 146 N.W. 338 (Mich., 1914); Ex Parte Schuler, 139 P. 685 (Calif., 1914); State v. Wetz, 168 N.W. 835 (N.D., 1918); Firestone v. City of Cambridge, 148 N.E. 470 (Ohio, 1925); Carley & Hamilton v. Snook, 281 U.S. 66; Sprout v. South Bend, 277 U.S. 163; 4 Cooley, The Law of Taxation, *4274ta. edición, see. 1784, págs. 3509-16.(2) Ninguno de estos easos trata sobre la cuestión de si una exención contributiva incluye los derechos de licencia.
Por otro lado, el Tesorero cita otros casos, algunos de los cuales aparentemente resuelven que aun cuando los de-rechos cobrados excedían de la suma necesaria, para la re-glamentación, los derechos de licencia impuestos sobre la operación de vehículos de motor en las carreteras no eran contribuciones. Atkins v. State Highway Department, 201 S.W. 226 (Tex., 1918); Ard v. People, 182 P. 892 (Colo., 1919); Carter v. State Tax Commission, 96 P.2d 727 (Utah, 1939); Foshee v. State, 72 So. 685 (Ala., 1916); 1-2 Huddy, Cyclopedia of Automobile Law, 9na. ed., see. 137, págs. 331-2. Cf. The RFC Mortgage Co. v. Registrador, 60 D.P.R. 235; Félix v. Esteves, Comisionado, 41 D.P.R. 719.
Nuestro problema es enteramente diferente a las cues-tiones de constitucionalidad levantadas por los casos citados por ambas partes. Aquí sólo tenemos que ver con la inten-ción de la Legislatura al conferirle poder a la Comisión de Servicio Público para conceder exenciones contributivas. Por tanto, suponemos, sin decidirlo, que la contención de la peticionaria es correcta y que estos derechos de licencia son, en términos generales, clasificados como contribuciones, por lo menos hasta el punto de que la renta que ellos producen excede del costo de la reglamentación. En igual forma, su-ponemos, si bien este derecho de licencia no es un arbitrio clásico sobre venta o uso, que tal derecho es un arbitrio adi-*428cional.(3) Pero estas suposiciones no significan necesaria-mente que la peticionaria deba resultar victoriosa en este caso. Solamente nos llevan a considerar el segundo error.
En el segundo señalamiento la peticionaria alega que el Tribunal de Contribuciones cometió error al resolver que la Comisión no tenía autoridad para incluir los derechos de licencia en las exenciones contributivas que ésta podía con-ceder de acuerdo con la Ley núm. 94. Las secciones 3 y 4 de la Ley prescriben en parte como sigue:
“Sección 3. — Por la presente se le concede autoridad a la Comi-sión de Servicio Público para otorgar exención ele contribuciones a todas aquellas nuevas industrias que se establezcan en Puerto Pico, y su decisión deberá ser aprobada por el Gobernador de Puerto Rico. Las industrias nuevas a quienes se ebnceda exención cle contribucio-nes, sus edificios, maquinarias, materiales y en general todos los bie-nes, derechos y privilegios pertenecientes a dichas industrias, que sean imperiosamente necesarios para su trabajo y funcionamiento, esta-rán exentas de contribuciones por el período de tiempo que fijare la Comisión de Servicio Público de Puerto Rico que en ningún caso deberá exceder de diez (10) años, y cuyo término se contará desde la completa instalación industrial; Disponiéndose, que, tal exención de contribuciones no comprenderá la contribución sobre ingresos que deba satisfacer la persona, firma, sociedad o corporación explotadora de dicha nueva industria, ni la cuota correspondiente a la Ley de Indemnizaciones a Obreros.
“Sección 4. — Cuando la Comisión de Servicio Público de Puerto Rico otorgue a una nueva industria la exención de contribuciones que por esta Ley se dispone, el municipio en el cual radique dicha nueva industria vendrá obligado a reconocer tal exención; y, en su consecuencia, estará impedido de cobrar a dicha, nueva industria licencias, patentes, arbitrios municipales o cualquier otra contribu-ción municipal, mientras esté vigente el período de exención con-*429cedido; Disponiéndose, que no se decretará ninguna exención de pago de contribuciones, patentes o arbitrios municipales sin oír previa-mente al municipio afectado.” (Bastardillas nuestras).
La opinión del Tribunal de Contribuciones dice en parte así:
“Nótese que la sección 3, supra, autoriza a la Comisión de Ser-vicio Público para otorgar exención de contribuciones a todas aque-llas industrias nuevas que se establezcan en Puerto Rico, pero no dispone para la exención del pago de derechos por licencias insu-lares. Es la sección 4, supra, la que se refiere a licencias, patentes, etc., municipales.
“Resulta obvio, pues, que la Ley núm. 94 de 1936, supra, no faculta a la Comisión de Servicio Público a otorgar a industrias nuevas, exenciones del pago de derechos de licencias insulares, y por lo tanto, dicho organismo no pudo haber concedido válidamente, si es. que lo concedió, en forma alguna, tal privilegio a la aquí que-rellante. '’
No vemos de qué manera'podemos eludir esta interpre-tación de la Ley núm. 94. En la exención contributiva que le concedió a la peticionaria, la Comisión tuvo la intención de eximirla de “toda clase de contribuciones y derechos de licencias, patentes y arbitrios municipales, y de toda otra contribución municipal . . . ”. Esto cubre los derechos in-sulares de licencias, ya sean clasificados como contribucio-nes para producir rentas o como derechos para hacer'frente a los gastos de la reglamentación. Pero la dificultad estriba en el hecho de que la Ley núm. 94 no confiere a la Comisión un poder tan amplio que la autorice a eximir a la peticio-naria del pago de derechos de licencia, aun cuando se admi-tiera que éstos son contribuciones.
La peticionaria tendría un caso mejor si los derechos de licencia sobre vehículos de motor fueran siempre impues-tos exclusivamente para producir rentas. Pero si bien ello es teóricamente posible, tales derechos de licencia no son de ordinario impuestos únicamente para producir rentas. Ge-neralmente, aun cuando se impongan primordialmente para *430fines de rentas, tienen aspectos incidentales, pero sustancia-les, de reglamentación. Esto contrasta con los arbitrios clásicos que, en términos generales, de ordinario no tienen elemento sustancial de reglamentación y son casi invaria-blemente para producir rentas. Cf. Porto Rico Telephone Co. v. Tribunal de Contribuciones, pág. 154 ante.
El beebo de que los fondos cobrados por derechos de licencia se depositen en los fondos generales de la Tesorería o en un fondo especial para otros fines ajenos a la reglamentación, no quiere decir necesariamente que las disposiciones para derechos de licencia sean puramente medidas contributivas. Véase 4 Cooley, supra, pág. 3516; Vernor v. Secretary of State, supra; Carter v. State Tax Commission, supra, pág. 731.
Hay otros aspectos del derecho de licencia sobre vehícu-los de motor que lo distinguen de la contribución corriente, que es un tributo para el sostenimiento del Gobierno y que de ordinario es aplicada involuntariamente a todas las per-sonas que caen dentro de ciertas clases definidas. No se re-quiere el pago si el dueño deja el vehículo en el garage; si lo usa durante parte del año, sólo debe pagar una parte pro-porcional del derecho; éste puede cancelarse bajo ciertas circunstancias, a pesar del pago del derecho; y deben exhi-birse las tablillas, pagúese o no el derecho. En resumen, es-tos derechos de licencia no son exclusivamente para produ-cir renta, sino que son parte fiscales y parte reglamentarios. Como tal, representan una forma peculiar de tributación que la Legislatura no tuvo la intención de incluir bajo la Ley núm. 94 que autorizó las exenciones contributivas. En ver-dad, aparentemente nunca se le ocurrió a la peticionaria qué estuviera exenta del pago de estos derechos de licencia durante los cinco años — 1942 a 1946 — en que pagó por los mismos la suma de $957.67.
La cuidadosa diferencia fijada en las secciones 3 y 4 de la Ley núm. 94 entre los derechos de licencia y otras *431clases de “contribuciones” también se encuentra en el ar-tículo 3 del Acta Orgánica. El Congreso creyó aconseja-ble en 48 U.S.C.A. see. 741 establecer los derechos’ de licen-cia, quizás en vista de su naturaleza parte reglamentaria y parte fiscal, como una categoría especial de “contribucio-nes” que la Legislatura estaba expresamente autorizada a' imponer. Esto se hizo así, aun cuando podría argüirse con considerable, fuerza que la autoridad conferida por el ar-tículo 3 del Acta Orgánica para imponer contribuciones de rentas internas incluía el poder de imponer derechos de li-cencia. Véanse Buscaglia v. Ballester, 162 F.2d 805 (C.C.A. 1st, 1947). Cf. Rivera v. Buscaglia, 146 F.2d 461 (C.C.A. 1st, 1944); Domenech v. Havemeyer, 49 F.2d 849 (C.C.A. 1st, 1931).
La peticionaria podría argumentar que aun las con-tribuciones clásicas, así como los derechos de licencia, son algunas veces impuestos para la reglamentación así como para rentas, y en consecuencia el aspecto reglamentario de los derechos de licencia no los diferencia de las con-tribuciones, según éstas se definen en la Ley núm. 94. Pero disposiciones implícitas sobre reglamentación sólo aparecen ocasionalmente en tales medidas contributivas, mientras que la reglamentación es un aspecto frecuente, si no casi invariable, de la legislación que provee para derechos de licen-cia. Y la reglamentación ciertamente juega un gran papel, aun cuando sea incidental, en nuestras leyes que prescriben derechos de licencia sobre vehículos de motor. Si bien el asunto no carece de dificultades, no podemos decir que el posible aspecto reglamentario que se vislumbra en algunas contribuciones clásicas, nos exige que clasifiquemos un de-recho de licencia, que usualmente tiene un prominente as-pecto reglamentario, como una contribución. En verdad, la misma dificultad del asunto opera para destruir la reclama-ción de la peticionaria. “Las exenciones contributivas no pueden inferirse; deben consignarse específicamente en len-*432guaje claro e. inequívoco. (Citas.) No encontramos . .. . tal lenguaje específico” en la Ley núm. 94 para derechos insulares sobre licencias. Puerto Rico Ilustrado v. Buscaglia, Tes., 64 D.P.R. 914, 918; National Hats Co. v. Sancho, Tes., 65 D.P.R. 241; Crown Beverages v. Buscaglia, Tes., 65 D.P.R. 814, 819, escolio 5.
El caso de Pacific Gas & Electric Co. v. Roberts, 168 Cal. 420 (1914) en que descansa, la peticionaria, no le favorece. Allí se resolvió que una disposición constitucional que impo-nía cierta contribución sobre el ingreso bruto “en vez de toda otra clase de contribuciones y licencias, estatales, de los condados y municipales” eximía a una corporación de servicio público de derechos de licencia sobre la operación de vehículos de motor. Pero el punto es precisamente que nuestra ley no autoriza específicamente la exención de dere-chos de licencia. Y véase Connecticut Light & Power Co. v. Walsh, 16 L.W. 2381 (Conn., 21 de enero de 1948).
La peticionaria- también descansa en Buscaglia v. Tribunal de Contribuciones, 66 D.P.R. 711, en el que resolvimos que el peticionario estaba exento, de los arbitrios clásicos, y en Buscaglia v. Tribunal de Contribuciones, 67 D.P.R. 57, donde dijimos que (pág. 60), “ . . . la Legislatura de Puerto Rico ha venido desde el año 1919 siguiendo la política de eximir del pago de contribuciones y arbitrios a varias y determina-das industrias contribuyendo así de una manera práctica ai fomento y desarrollo de la industrialización insular.” Pero, como hemos visto, el Congreso en el Acta Orgánica y la Le-gislatura en la Ley núm. 94 han puesto las “contribuciones” sobre licencias en- una categoría especial en vista de su peculiar status parte fiscal y parte reglamentario. Por tanto no caen dentro de los términos generales de la Ley núm. 94 que dispone las exenciones contributivas,- que incluyen los arbitrios corrientes. Sólo si la Legislatura hubiera expre-samente autorizado a la Comisión de Servicio Público a con-ceder exenciones de derechos de licencias podría la Comi-*433sión conceder tales exenciones. La Ley núm. 94 no Rizo esto. Por el contrario, elidía ley específicamente disponía la exen-ción de toda clase de contribuciones insulares, excepto de-rechos ele licencia. La sección 4 de la Ley núm. 94 autorizan la exención de derechos de licencias municipales, pero no in-sulares. En su consecuencia, la Comisión de Servicio Pú-blico carecía de autoridad para incluir los derechos de licen-cia sobre vehículos de motor en la exención contributiva que le concedió a la peticionaria.
El resultado a que hemos llegado hace innecesario exa- ' minar las contenciones del Tesorero con respecto a su auto-ridad para devolver un derecho de licencia y en cuanto a la jurisdicción del Tribunal de Contribuciones.

La decisión del Tribunal de Contribuciones será confir-mada.


(1)Ley núm. 143, Leyes de Puerto Rico, 1937 (Leyes de 1936-37, pág. 316); Ley núm. 140, Leyes de Puerto Rico, 1940 (pág. 783); Ley núm. 55, Leyes de Puerto Rico, 1942 ((1) pág. 527); Ley núm. 279, Leyes de Puerto Rico, 1946 ((1) pág. 599).


(2) Cf. Murdock v. Pennsylvania, 319 U.S. 105, 113—114; County Com’rs. of Anne Arundel County v. English, 35 A. 2d 135 (Md., 1943); artículo 113, Income Tax Regulations, No. 1; 5 Mertens, Law of Federal, Income Taxation, see. 27.05, págs. 20-21, sec. 27.34, págs. 41-42; Holeproof Hosiery Co., 11 B.T.A. 547; Bank of Mount Hope, 25 B.T.A. 542; City of Charlottesville v. Marks’ Shows, 18 S.E.2d 890 (Va., 1942); Lamere v. City of Chicago, 63 N.E.2d 863 (Ill., 1945); Maryland Theatrical Corporation v. Brennan, 24 A.2d 911 (Md., 1942).


(3)No podemos convenir con el Tesorero en que estos derechos de licencias son derechos de portazgo. Se cobra un portazgo por el privilegio de transitar por una carretera o puente cada vez que dicho privilegio se ejercita. Se cobra un derecho de licencia sobre el uso de vehículos de motor independientemente de carreteras específicas o la frecuencia o forma de uso. Ca/rley §• Hamilton v. Snoolc, supra, 78-74. En verdad, según,se dijo en el caso de SnooTc, la sec-ción 9 de la Ley Federal de Carreteras prohíbe el cobro de portazgo por el uso de las carreteras construidas bajo dicha ley.